Case 18-10643-elf   Doc 175-6 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                     Exhibit F: Notice of Default Page 1 of 3




                         Exhibit“F”
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
 Case 18-10643-elf        Doc 175-6 Filed 06/09/21 Entered 06/09/21 11:56:17               Desc
                           Exhibit F: Notice of Default Page 2 of 3




      _____________________________________________________________________________________
                         85 Broad St., Suite 501, New York, New York 10004
                                  t: 212.471.5100 f:212.471.5150
                                         friedmanvartolo.com

February 5, 2021

David A. Scholl, Esquire
Law Office of David A. Scholl
512 Hoffman Street
Philadelphia, PA 19148

RE:     Tatyana Mazik
        Bankruptcy Case No. 18-10643-elf

Dear Counselor:

       Please be advised, this office represents SN Servicing Corporation, as servicer for U.S.
Bank Trust National Association, as Trustee of the Lodge Series III Trust, with regard to the above
referenced matter.

        Our client has advised us that payments have not been tendered in accordance with the
Stipulation resolving the Motion to Allow Late Claim and Objection to Plan, approved by the
Court by an Order entered on November 21, 2018.

       Pursuant to the terms of the Stipulation, the Debtor had until June 1, 2019 to complete a
loan modification and was to pay an adequate protection payment of $1,800.00 a month. Debtor
was denied a loan modification on August 20, 2020.

        Debtor is post-petition due for:

        Monthly Payments 11/01/2018-09/01/2020 @ $2,812.25                   $ 64,681.75
        Monthly Payments 10/01/2019-02/01/2021 @ $2,900.09                   $ 14,500.45
        Late Charges                                                         $ 274.83

        Total Due and Owing good through 02/01/2021                          $ 79,457.03

Payment should be made by bank or certified funds and mailed directly to:
SN Servicing Corporation, Lodge Series III, PO Box 660820, Dallas, TX 75266-0820; or by
Express mail to: Bank of Texas c/o Remittance Services, Dept. 41548, 2200 N. Highway 121,
Grapevine, TX 76051
    Case 18-10643-elf    Doc 175-6 Filed 06/09/21 Entered 06/09/21 11:56:17                 Desc
                          Exhibit F: Notice of Default Page 3 of 3




Pursuant to the Stipulated Order, you now have ten (10) days from the date of this notice, to cure
this default. Failure to cure default will result in our office filing an Affidavit/Certification of
Default with the Court requesting relief from the automatic stay.

Acceptance of partial payments will not constitute a waiver of our client’s rights to pursue the
default in the event the partial payment is not enough to cure the entire default.


                                                     Yours truly,

                                                     _/s/ Lorraine Gazzara Doyle______
                                                     Lorraine Gazzara Doyle, Esq.

cc:     Tatyana Mazik
        William C. Miller, Trustee
        U.S. Trustee




                                                 2

